Citation Nr: 0602105	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-23 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In May 2003, the veteran's then-appointed representative 
withdrew from further representation of the veteran.  The 
veteran thereafter represented himself in the prosecution of 
this appeal.


REMAND

The veteran's claim for service connection for PTSD was 
previously considered and denied in a January 1991 rating 
decision.  The veteran was notified of the denial in February 
1991, but did not initiate an appeal; hence, the denial is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  
The veteran sought to reopen his claim in October 2001.

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when 


considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Having discussed the appropriate legal analysis to be applied 
to the veteran's application, the Board notes that the RO 
treated the veteran's application, filed in October 2001, as 
a new claim for service connection for PTSD, even though 
there had been a previous final decision as to that issue.  
Given this fact, the Board recognizes that the veteran has 
not been apprised of the standard for reopening previously 
denied claims.  It is important that he be given notice and 
opportunity to respond because the Board must, as a 
jurisdictional matter, address the question of whether new 
and material evidence has been received.  

When the Board must address a question not addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence and 
argument on that question and an opportunity to do so.  The 
Board functions in an appellate capacity and any failure to 
allow the veteran to make his case before the RO regarding 
the reopening of the claim would deprive him of his right to 
have the argument and evidence initially addressed by the RO, 
which RO decision would be properly followed by a "review on 
appeal" by the Board.  See 


Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be notified of the 
standard for reopening previously denied 
claims-38 C.F.R. § 3.156-and of the 
basis for the January 1991 denial.  He 
should be given opportunity to present 
evidence and argument on the question of 
whether the previously denied claim 
should be reopened.  

2.  The RO should review the evidence of 
record and enter a determination 
regarding the veteran's attempt to reopen 
his claim of service connection for PTSD.  
In doing so, the RO should apply the 
criteria set out in 38 C.F.R. § 3.156(a) 
(2005).  If the evidence is deemed new 
and material, the veteran's claim should 
be reopened and adjudicated on the 
merits.  If any benefit sought is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  The SSOC 
should specifically refer to 38 C.F.R. 
§ 3.156 (2005).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

